Title: Abigail Adams Smith to Abigail Adams, 30 December 1790
From: Smith, Abigail Adams
To: Adams, Abigail


my Dear Mamma
New York Decr 30th 1790
I have this moment received your Letter of the 26th and having a Leasure moment I embrace it to reply to it— it seems to renew my spirits to get a Letter from you—and they very frequently require the aid of such incidents as arrise from Communicated friendship to keep them up—for I find it very solitary— I have no inclination to go out, and except to Mrs King I have not made any visits out of the family circle,— Bellindas Connection at this time has brought all Mr Clarksons family and Connections, which are very numerous, and respectable, to visit the two families— thease visits I think it my Duty to return—and to do all in my power to accommodate upon all Sides—to stand aloof—and not associate with them would not be friendly— therefore I find myself obliged to enlarge my acquaintance— they are a plain Hospitable friendly People— Mrs Charlton is Mr Clarksons aunt and having no Chrildren of her own—She has in Part addopted him as her Child and has been very friendly to the family—and much to my surprise as I did not think myself entitled to the attention as we never had visitted I received a visit from her— I returnd her visit and find her a very chearfull friendly disposed Woman— her first appearance is rather stiff and reserved—but this wears aways—upon a Short acquaintance— I expect that Mr and Mrs Clarkson will spend the Winter with me— Colln Smith proposed it before he went away;—and they cannot go to House keeping much before May,—and their family is so large and the House so small and inconvenient that I think they will be more comfortable here— we have ever Lived together as one family altho we are in Seperate Houses—and it is my wish to accommodate them as well as I can— for they have ever treated me with the same friendship and unreserve as they behave towards each other— and I know it is Colln Smiths intention that whatever advantage accrues from his present Voyage to participate it with his family— his Language to me was— this opportunity presents to me; and I see a probability of reaping advantage from undertakeing it,—the seperation from my family is a Sacrifise, which nothing but their benefit would induce me to make—but I have been waiting too Long in expectation of some appointment to releive me from the Mortifying Situation in which I have been left—and I will make this exertion chearfully for I cannot  Live myself; and behold My Mother and her family—depressed by the want of those Comforts which they have been accustomed to enjoy in a Superior degree with those who now look down upon them— I join you most sincerely in wishing that we may reap advantage from it—but I Confess that my expectations are never so Sanguine as to permit me to suffer from disappointment should it not prove equal to our wishes— you mention in one of your Letters that my Father wished to send some Papers—to Coln Smith— there are Vessells very frequently going from hence—and the Packett will sail the 6th of January— could you forward them here I could send them soon—
the weather here has been for some time past extreamly Cold—& most People are not supplied with wood— indeed the Carmen say they never knew such a Scarcity of wood— I paid the Last week three pounds for a Cord of oak Wood—and Wallnut is 18 shillings a Load— if the weather should not moderate soon—and the river not open many must Suffer—
I have frequently heard of your family from Mr Deblois and Mr King— they tell me that my Brother is recovering which I am very happy to hear—and that you find yourselvs rather more retired than when you were here—
Charity says in answer to your inquiries whether She is going to be Married—that She is determined not to receive the addresses of any Gentleman untill next May, She has some body we cannot find out who in her Mind, Peggy and myself Lecture her so severely when She comes to see us—for her volatility and flirtation—that She sometimes looks quite grave Sally is much better She with Peggy is gone to dance out the old year—an ancient Dutch Custom, kept up from time out of mind—
when do you expect my Brother and how does he get to Philadelphia— if he should not remember that he has a Sister in New York when he Passes I shall be very much grieved, and afflicted,—for I shall be very happy to see him here— I had a very affectionate but gloomy Letter from him— it gave me the dismals for two or three days—
I have had two invitations to be escorted to Philadelphia— Mr McCormick and the Baron Stuben have both offered to take me under their Protection but I have not the smallest idea of vissitting you this Winter I should not find Courage to undertake such a journey without my better half—unless Compelled by absolute necessity;— my own fire side has more charms for me than any other  place— if I can make myself comfortable there it is all I wish altho I Long to see you all and more especially my Dear Boy—
adieu yours affectionately
A Smith
my Love to Louisa—and little John— please to Burn this—
